—In an action to recover damages for *411unjust enrichment, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated November 12, 1999, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the complaint. The appellant failed to establish by a preponderance of the evidence that the respondent’s retention of certain marital property constituted unjust enrichment (see, Sharp v Kosmalski, 40 NY2d 119).
The appellant’s remaining contentions are without merit (see, Matter of Gould v Board of Educ., 81 NY2d 446; Marine Midland Bank-Southern v Thurlow, 53 NY2d 381; Stage Club Corp. v West Realty Co., 212 AD2d 458; Katz v American Tech. Indus., 96 AD2d 932). Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.